Citation Nr: 0434306	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-06 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II as the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	William S. Bach, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from March 1965 to March 1969.

The Board of Veterans' Appeals (Board) notes that when this 
matter was previously before the Board in April 2003, the 
Board denied the claim on appeal.  The veteran thereafter 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2004 Order, the Court 
vacated the April 2003 Board decision and remanded the case 
pursuant to 38 U.S.C.A. § 7252(a) (West 2002) for 
readjudication consistent with a February 2004 Joint Motion 
for Remand.  The parties to the Joint Motion for Remand 
determined that the Board had not adequately addressed how 
the Department of Veterans Affairs (VA) had complied with the 
notice provisions of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103a, 5107 (West 2002) 
(VCAA), and had also not fulfilled its duty to assist the 
veteran under the VCAA.  

As will be shown more fully below, despite the fact that the 
veteran's representative has waived the regional office 
(RO)'s initial consideration of evidence submitted in October 
2004, the Board finds that compliance with the action 
requested in the Joint Motion for Remand will necessitate the 
remand of this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the notice provisions of the VCAA, the 
February 2004 Joint Motion for Remand noted that there was no 
indication that any communication from the RO to the veteran 
(such as a July 2001 letter) had actually notified the 
veteran of what specific information was needed to 
substantiate his claim, given his contention that his 
disability was allegedly related to Agent Orange exposure.  
The Board notes that while the claim was denied on the basis 
that the evidence had not revealed that the veteran had ever 
physically set foot in Vietnam as required under 38 C.F.R. 
§ 3.313(a) (2004) and 38 C.F.R. § 3.307(a)(6)(iii) (2004), 
the July 2001 notice letter does not note this fundamental 
issue or any other law or regulations relating to Agent 
Orange exposure.  The letter also does not indicate that if 
the veteran did not actually set foot in Vietnam, he can 
still establish exposure to Agent Orange by way of other 
evidence.  Thus, the Board finds that further VCAA notice is 
required in this case, and that this development must at 
least consist of a letter to the veteran advising him of the 
law and regulations applicable to Agent Orange claims, 
including the regulations requiring actual duty or visitation 
in Vietnam for presumptive exposure.  The letter should also 
specifically identify what steps VA will take in the 
development of the veteran's claim, and the steps that the 
veteran will be expected to take.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board also observes that the Joint Motion for Remand 
specifically found that despite the fact that presumptive 
exposure required actual duty or visitation in Vietnam, the 
RO should have taken steps to obtain and consider any records 
relating to the veteran's service on the USS Rogers.  (The 
parties to the Joint Motion for Remand indicated that the RO 
requested pertinent records of the ship's log for the USS 
Herbert Thomas but not the USS Rogers.)  

Consequently, the Board will further direct that while the 
case is in remand status, the National Archives and Records 
Administration (NARA) should be requested to provide copies 
of the deck logs for the USS Rogers over the period of August 
1965 to October 1966.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development required by the VCAA and its 
implementing regulations, court 
decisions, and VA directives are 
completed.  Further action under the VCAA 
should at least include providing 
appellant with a new and complete VCAA 
notice letter that sets forth the law and 
regulations applicable to Agent Orange 
claims, including the regulations 
requiring actual duty or visitation in 
Vietnam for presumptive exposure, and the 
respective obligations of the VA and the 
appellant to provide evidence in the 
context of the appellant's claim.  

2.  Contact the National Archives and 
Records Administration (NARA) and request 
that it provide copies of the deck logs 
for the USS Rogers over the period of 
August 1965 to October 1966.  

3.  The case should again be reviewed on 
the basis of all of the evidence received 
since the statement of the case, dated in 
May 2002.  If the benefit sought is not 
granted in full, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans





Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




